Citation Nr: 0217871	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  95-28 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an effective date earlier than November 
3, 1994, for a grant of service connection for generalized 
anxiety disorder, with major depressive disorder.

2.  Entitlement to a disability evaluation in excess of 50 
percent prior to November 30, 2000, for generalized 
anxiety disorder, with major depressive disorder.

(The issue of entitlement to service connection for a 
cardiovascular disability, claimed as secondary to the 
service-connected generalized anxiety disorder, with major 
depressive disorder, is also on appeal, but it will be 
addressed in a later decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and his brother-in-law, D. M.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 22, 1944, to 
August 5 of the same year.

The above matters come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Manchester, New 
Hampshire, Regional Office (RO), dated in March 1995, 
April 1998, and April 2000.

The veteran is hereby notified that the Board is 
undertaking additional development on the issue of 
entitlement to service connection for a cardiovascular 
disability, claimed as secondary to the service-connected 
generalized anxiety disorder, with major depressive 
disorder.  This additional development is being undertaken 
pursuant to the authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development accomplished, as 
required by Rule of Practice 903.  See 38 C.F.R. § 20.903.  
After giving the notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  That decision will be 
subscribed by a panel of three Board members that will 
include the undersigned, who chaired a Travel Board 
Hearing that was conducted in August 2002, and the member 
of the Board who chaired a prior (November 1996) Travel 
Board Hearing at which this particular issue was 
addressed.

In an unsigned VA Form 646, dated in February 2001, the 
issue of whether there was clear and unmistakable error 
(CUE) in rating decisions that had denied service 
connection for a neuropsychiatric disability diagnosed as 
psychoneurosis and anxiety, was raised.  It appears that 
the rating decisions to which reference was being made at 
that time were those that were rendered when the veteran's 
original service connection claim was denied by the RO in 
June 1945 and October of the same year.  Thereafter, in a 
March 2001 handwritten statement, the veteran indicated 
that "previous decisions, dated 10-18-67 and 2-15-46, were 
clearly erroneous ... ."  The veteran's testimony at the 
August 2002 Travel Board Hearing also reflects what 
appears to be an intent by the veteran to raise a CUE 
claim.  It is not clear, however, what decision, or 
decisions, the veteran is claiming to have been clearly 
and unmistakable erroneous, nor is it clear whether he is 
also claiming CUE in a February 1946 Board decision.  
Thus, the veteran is hereby advised that he needs to 
clarify what specific decisions he is claiming are clearly 
and unmistakable erroneous before appropriate action can 
be taken by VA.

At the August 2002 Travel Board Hearing, the veteran said 
that, rather than a  higher rating for his service-
connected psychiatric disability, he wanted a 
"retro[active]" effective date for the 100 percent 
evaluation he had been granted not that long ago.  It is 
noted that that total rating was granted by the RO in an 
October 2001 rating decision, based on individual 
unemployability due to service-connected disabilities, and 
was made effective from November 30, 2000.  Thus, the 
Board has construed the veteran's statement as his 
withdrawal of his claim for a rating in excess of 70 
percent for his service-connected psychiatric disorder 
from November 30, 2000.  However, the appeal of the 
veteran's claim of entitlement to a rating in excess of 50 
percent for his service-connected psychiatric disability 
prior to that date remains on appellate status and will be 
addressed in this decision.  This issue has been re-
characterized by the Board as shown on the first page of 
this decision.

The above statement from the veteran could be construed as 
a claim of entitlement to an effective date earlier than 
November 30, 2000, for a total disability rating based on 
individual unemployability.  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the two matters on appeal hereby being reviewed has been 
obtained and developed by the agency of original 
jurisdiction.

2.  The Board denied a claim for service connection for a 
neuropsychiatric disorder in an October 1967 decision, the 
veteran requested the re-opening of his claim for service 
connection for a neuropsychiatric disorder on November 3, 
1994, and an informal claim for this particular benefit 
had not been filed between October 1967 and November 2, 
1994.

3.  It is not shown that, prior to November 30, 2000, the 
service-connected generalized anxiety disorder, with major 
depressive disorder, was productive of occupational and 
social impairment with deficiencies in most areas due to 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than November 
3, 1994, for a grant of service connection for generalized 
anxiety disorder, with major depressive disorder, is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400(q), (r) (2002).

2.  Entitlement to a disability evaluation in excess of 50 
percent prior to November 30, 2000, for generalized 
anxiety disorder, with major depressive disorder, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.130, Part 4, Diagnostic Code 9434 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined 
duties to assist and notify

Initially, the Board notes that, during the pendency of 
this appeal, the President signed the Veterans Claims 
Assistance Act of 2000 (hereinafter, "the VCAA"), which is 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002), and is applicable to the 
claims on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  It is also noted, at the outset, that the 
final rule implementing the VCAA, which is also applicable 
to this appeal, was published on August 29, 2001.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's appeal of the 
earlier effective date and increased rating issues listed 
on the first page of this decision.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002); see also the recent decision of Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and 
its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
See also Charles v. Principi, No. 01-1536 (U.S. Vet. App. 
Oct. 3, 2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the 
RO has kept the veteran informed of its actions to develop 
the record, of the need for him to submit specific types 
of competent evidence that will substantiate his claims, 
and of the specific reasons for denying both claims.  In 
this regard, it is noted that the RO has sent numerous 
written communications to the veteran, since he filed his 
petition to reopen in November 1994, explaining the 
evidence that he needed to submit in order to have his 
service connection claim reopened, and thereafter 
explaining why an earlier effective date, and ratings 
higher than those assigned, were not warranted.

The veteran has also been assisted in his requests to 
provide oral testimony in support of his appeal, which he 
has done at the above mentioned Travel Board Hearings of 
November 1996 and August 2002, and at an RO hearing that 
was conducted earlier, in March 2001.  The RO has also 
scheduled the veteran for VA medical examinations, in 
order to clarify the severity of his service-connected 
psychiatric disorder, has informed him of the need to 
obtain copies of relevant private medical records (as 
shown, for instance, by letters from the RO dated on March 
21 and 31, 1997), and has secured, and made part of his 
claims folders, copies of all private and VA medical 
records identified by the veteran.  The veteran has been 
kept apprised of the status of his claim throughout the 
pendency of his appeal, to include in the most recent 
letter sent to him, dated in October 2002, in which he was 
advised that his case was being returned to the Board for 
appellate disposition but that he nevertheless still had 
the right to submit additional evidence or argument in 
support of his appeal.

No evidence or additional argument pertinent to the two 
issues hereby being decided has been received since the 
above mentioned last communication from the RO, and the 
Board notes that the veteran has not provided any 
additional information or evidence, nor identified any 
additional pertinent evidence that may be available but 
not yet part of the record.  Thus, no additional 
assistance to the veteran regarding these two matters is 
necessary under the VCAA.

In view of the foregoing, the Board initially finds that 
all reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the two 
above mentioned matters on appeal have been made by the 
agency of original jurisdiction.  VA has substantially met 
the requirements of the VCAA.  Every possible avenue of 
assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  In the circumstances of this case, a remand or a 
request for further development of this case would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

First Issue
Entitlement to an effective date earlier than November 3, 
1994, for
a grant of service connection for generalized anxiety 
disorder,
with major depressive disorder

A review of the veteran's claims files reveals that the 
veteran filed his claim of entitlement to service 
connection for a neuropsychiatric disability in August 
1944, that is, within the one-year period immediately 
following his separation from active military service.  
The RO denied his claim for service connection for a 
neuropsychiatric disability in rating decisions dated in 
June and October 1945, which the veteran appealed to the 
Board.  The Board denied the appeal in a February 1946 
decision.  In a January 1967 rating decision, the RO again 
denied the veteran's service connection claim, and the 
veteran appealed that rating decision as well.  The Board 
denied that second appeal in an October 1967 decision.

The October 1967 Board decision is final and binding as to 
all VA field offices based on evidence on file at the time 
the veteran was notified of the decision, and is not 
subject to revision on the same factual basis except by a 
duly constituted appellate authority.  See 38 U.S.C. 
§ 4004(b) (1964); and 38 C.F.R. § 19.104 (1967). 

Once a decision is final, VA has no jurisdiction to once 
again consider the claim on the merits, unless the veteran 
submits new and material evidence.  See 38 U.S.C.A. § 5108 
(West 1991).  The United States Court of Appeals for the 
Federal Circuit has specifically held that the Board may 
not consider the merits of a previously and finally 
disallowed claim unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

On November 3, 1994, the RO received a petition from the 
veteran to reopen his previously denied service connection 
claim.  The claim was denied in a March 1995 rating 
decision, which the veteran appealed to the Board.  The 
Board reopened the claim in a March 1997 decision, after 
finding that new and material evidence sufficient to 
reopen the claim had been received, and remanded the case 
to the RO, which thereafter granted the benefit sought, in 
an April 1998 rating decision.  The April 1998 grant of 
service connection was based on a review by the RO of the 
pertinent evidence then of record, which included a VA 
mental disorders expert's May 1997 opinion to the effect 
that, while there was evidence that the veteran's nervous 
condition predated service, "the evidence would seem to 
strongly suggest that [the veteran']s condition was, in 
fact, exacerbated and aggravated to a significant degree 
by his military service."  Also supporting this grant was 
a VA psychiatrist's June 1997 opinion to the effect that 
the veteran's psychiatric disability, which had pre-
existed service, had been aggravated by service.

The April 1998 grant of service connection was made 
effective from November 3, 1994, the date of the receipt 
by the RO of the veteran's formal petition to reopen his 
previously denied claim.

On appeal, the veteran essentially claims that an 
effective date much earlier than November 3, 1994, is 
warranted because VA has historically erred in its prior 
denials of his claim for service connection.  As noted 
earlier, a CUE claim is not before the Board at this time, 
and the veteran has been advised that, if he wishes to 
have such a claim adjudicated by VA, he first needs to 
clarify what rating decision (and/or Board decision, if 
applicable) he is claiming to be clearly and unmistakably 
erroneous.  (Of course, he would also be expected to 
explain his basis for any CUE claim in detail.)  The 
veteran has not disputed the fact that his claim was last 
denied, prior to the April 1998 grant, in the October 1967 
Board decision, and he has not claimed that he filed a 
claim (either formal, or informal) for this particular 
benefit anytime between the rendering of the October 1967 
Board decision and November 2, 1994.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002) 
and 38 C.F.R. § 3.400 (2002).  Unless specifically 
provided otherwise, the effective date of an award based 
on an original claim for service connection, a claim re-
opened after final disallowance, or a claim for increase 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 2002).  The implementing regulation clarifies this 
to mean that the effective date of an evaluation and an 
award of compensation based on an original claim, a claim 
re-opened after final disallowance, or a claim for 
increase "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400 (2002).  (emphasis added).

The effective date of a grant of direct service connection 
shall be the day following separation from active military 
service or the date when entitlement arose, if the claim 
is received within one year after separation from service; 
otherwise, date of receipt of the claim, or date when 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2002).

The effective date of a re-opened claim will be the date 
of the receipt of the claim, or the date when entitlement 
arose, whichever is later, except as provided in 
§ 20.1304(b)(1).  See 38 C.F.R. § 3.400(r) (2002).  The 
Board notes that the exception provided in Section 
20.1304(b)(1) essentially refers to cases in which the 
Board has not accepted additional evidence submitted after 
the expiration of the 90-day period following notification 
of certification of the appeal, and that evidence is 
thereafter found to be the basis for an allowance.  This 
is an exceptional circumstance that is not present in the 
present case.  Therefore, this exception is not applicable 
to the matter on appeal.

A claim that specifically identifies the benefit sought 
must be filed in order to obtain such benefit.  38 
U.S.C.A. § 5101(a); see also 38 C.F.R. § 3.151(a), and 
Mitscher v. West, 13 Vet. App. 123, 127 (1999).  Both 
statutes referred to above (§ 5110 and § 5101) "clearly 
establish that an application must be filed."  Crawford v. 
Brown, 5 Vet. App. 33, 35 (1993), citing Wells v. 
Principi, 3 Vet. App. 307 (1992).  A "claim" is defined in 
the VA regulations as "a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2002).  An informal claim is any 
communication or action indicating an intent to apply for 
one or more VA benefits.  38 C.F.R. § 3.155(a) (2002).  VA 
must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and 
act on informal claims for benefits.  Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt 
of an informal claim, then the date of the informal claim 
must be accepted as the date of claim for purposes of 
determining an effective date.  Servello, 3 Vet. App. at 
200.

In the present case, the veteran filed his claim for 
service connection for a neuropsychiatric disability well 
before the expiration of the one-year period immediately 
following his separation from active military service.  
However, his claim was denied by the Board in a final 
decision that was rendered in February 1946, and then 
again in another Board decision, also final, dated in 
October 1967.  Since the 1998 grant of service connection 
in this case was based on a re-opened claim due to new and 
material evidence, the effective date in this case has, 
therefore, to be assigned based on the provisions of 
§ 3.400(q)(2) and (r), which means that the effective date 
will be either the date when the re-opened claim was 
received (November 3, 1994), or the date when entitlement 
arose.

Regarding the date of receipt of the claim, it has already 
been determined that the veteran filed his formal 
petition, or claim, to reopen on November 3, 1994.  It 
remains to be determined whether the veteran submitted an 
informal claim at any time between October 1967 (the date 
of the last final denial of his claim) and November 2, 
1994 (the day before the RO's receipt of his formal claim 
to reopen).  If it were shown that he did, then an 
effective date earlier than November 3, 1994, might be 
warranted.

The record shows that the veteran did not submit an 
informal claim for service connection for a 
neuropsychiatric disability at any time between October 
1967 and November 2, 1994:  An informal claim was not 
submitted under 38 C.F.R. § 3.155 because no communication 
was ever filed between both dates indicating the veteran's 
intent to reapply for service connection for a 
neuropsychiatric disability.  An informal claim must 
identify the benefit sought.  See Brannon v. West, 12 Vet. 
App. 32, 34-35 (1998) (noting that VA "is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed," and citing Talbert 
v. Brown, 7 Vet. App. 352, 356-57 (1995), for the 
proposition that VA is not required to do a 
"prognostication" or "conjure up" issues that were not 
raised by the appellant, but to review issues reasonably 
raised by the substantive appeal).  These cases make it 
evident that a veteran's service medical records cannot be 
construed as constituting an informal claim for service 
connection.  A claimant still has to let it be known, in 
some way, that he is seeking service connection for a 
particular disability before it can be concluded that any 
statement to that effect is considered an informal claim.

An informal claim was not submitted under 38 C.F.R. 
§ 3.157 either because, insofar as the veteran had not 
been granted service connection for a neuropsychiatric 
disability prior to November 3, 1994, a mere review of 
medical records dated prior to that date could not have 
been construed as an informal claim under § 3.157.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Had this 
been a claim for an increased rating for an already 
service-connected disability (which this was not), and had 
the file included medical evidence showing treatment for 
such disability prior to November 3, 1994, the Board could 
have found that that record constituted an informal claim 
for an increased rating, and could have adjusted the 
effective date assigned in this case accordingly.

Having determined that the veteran's claim for service 
connection for a neuropsychiatric disability was submitted 
on November 3, 1994, a finding as to when entitlement to 
this benefit arose is unnecessary in this case insofar as, 
per the applicable regulation, an effective date earlier 
than November 3, 1994, would not be warranted:  As 
indicated earlier, the effective date in cases where 
service connection has been granted after the claim has 
been re-opened shall be the date of the filing of the 
claim or the date when entitlement arose, whichever is 
later.

In short, the record shows that the Board denied a claim 
for service connection for a neuropsychiatric disorder in 
an October 1967 decision, that the veteran requested the 
reopening of his claim for service connection for a 
neuropsychiatric disorder on November 3, 1994, and that an 
informal claim for this particular benefit had not been 
filed between October 1967 and November 2, 1994.  In view 
of this finding, the Board concludes that entitlement to 
an effective date earlier than November 3, 1994, for a 
grant of service connection for generalized anxiety 
disorder, with major depressive disorder, is not 
warranted.

Finally, while the Board acknowledges its duty to resolve 
any doubt in favor of claimants, that duty does not apply 
when, as in the present case, the Board finds that a 
preponderance of the evidence is against the claim.  Ortiz 
v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)

Second Issue
Entitlement to a disability evaluation in excess of 50 
percent prior to November 30, 2000, for generalized 
anxiety disorder, with major depressive disorder

As discussed earlier, service connection for generalized 
anxiety disorder, with major depressive disorder, was 
granted in an April 1998 rating decision, in which an 
initial rating of 30 percent was granted.  The grant of 
service connection, with an original rating of 30 percent, 
were made effective from November 3, 1994, the date of the 
receipt by the RO of the veteran's formal petition to 
reopen his previously denied claim.

By rating decision dated in April 1999, the RO granted a 
50 percent rating for the service-connected psychiatric 
disability effective from April 29, 1998, the date of the 
receipt of the veteran's claim for an increased rating.

The veteran's appeal of the increased rating issue arose 
from an April 2000 rating decision in which the RO denied 
a rating in excess of 50 percent for the veteran's 
service-connected psychiatric disability, after concluding 
that the medical evidence of record did not show that the 
severity of the disability was such as to warrant a 70 
percent rating.  As noted in the Introduction section of 
this decision, the veteran has indicated that he is 
satisfied with the total rating that he has been granted 
from November 30, 2000, which means that the only matter 
pending before the Board with regard to the appeal of this 
issue is the question of entitlement to a disability 
evaluation in excess of 50 percent prior to November 30, 
2000.  

At the outset, it is noted that disability ratings are 
intended to compensate impairment in earning capacity due 
to a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Separate diagnostic codes identify the various 
disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2 
(2002).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10 (2002).  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and 
to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 
4.3 (2002).

If there is a question as to which evaluation to apply to 
the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove 
the claim.  See 38 C.F.R. § 3.102 (2002).

According to VA regulation, a 50 percent rating is 
warranted when the service-connected mental disorder is 
productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9411 (2002).

A 70 percent rating may be warranted when there is 
occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411 (2002).

A 100 percent (total) rating may be warranted when the 
service-connected mental disorder is productive of total 
occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411 (2002).

On VA mental disorders examination in May 1997, the 
veteran reported that while, after service, he was able to 
go back to the same welding job he had had prior to 
service, he was terminated after only several days because 
he was greatly bothered by the noise and he had high 
levels of nervousness and confusion.  The veteran reported 
numerous and scattered jobs until his first heart attack 
in 1965, and said that a number of these jobs were 
terminated either because of conflicts with co-workers, 
leading to his being fired, or his inability to keep up 
with the job and manage the "pressure."  Following his 
heart attack of 1965, he had attempted numerous jobs, but 
had been unable to stay gainfully employed, either due to 
anxiety or other health problems.  The veteran reported 
serious heart problems including a stroke, bypass surgery, 
etc., which the examiner said appeared to have been highly 
disruptive to his occupational functioning and emotional 
well-being.  The veteran had remained unemployed since 
approximately 1978.

The veteran reported treatment for his nervous problems 
since his separation from active duty and said that in 
approximately 1989 he had been hospitalized due to a 
significant depressive episode with suicidal ideation.  
The veteran described experiencing high levels of anxiety 
and worry which had continued during the past year.  He 
appeared to worry about a large number of things 
(including his health and children), and was apparently 
acknowledged by his family as being an excessive worrier.  
His anxiety was frequent, often overwhelming and 
accompanied by irritability, restlessness, poor 
concentration, insomnia, and fatigue, as well as physical 
symptoms of tremors, excessive perspiration, shortness of 
breath, chest pain, and stomach discomfort.  These 
symptoms appeared to have been highly disruptive to social 
functioning and family relations, and the veteran reported 
a history of marital conflict and family strife.  He also 
reported periods of depression, which in the past year had 
lasted approximately two to three days at a time and were 
accompanied by low self-esteem, poor energy, feelings of 
guilt, and reduced interest.  The veteran stated that his 
depressive symptoms occurred with about equal frequency to 
his euthymic periods.  He did not report any extended 
depressive episodes in the past year lasting at least two 
weeks and denied any problems with alcohol or illicit drug 
use.

On mental status examination, the report of the above 
examination reveals that the veteran was found to be a 
pleasant, cooperative individual who appeared tense and 
anxious and complained  of moderate stomach discomfort.  
His mood appeared mildly dysphoric, and his affect was 
somewhat blunted.  The veteran denied suicidal or 
homicidal ideations.  Psychomotor behavior was mildly to 
moderately agitated.  Speech was clear and coherent, with 
no evidence of derailment or loosening of association.  
The veteran experienced some degree of word-finding 
difficulty and occasionally lost his train of thought.  He 
denied frank auditory or visual hallucinations, although 
he reported that at times he thought he heard his wife 
calling his name when she was not doing so.  No clear 
delusional ideation was elicited, however.  The veteran 
was alert and oriented in the three spheres, but his 
attention and concentration, as well as a his memory, 
appeared moderately impaired.  Judgment and insight 
appeared to be adequate.  In summary, the examiner noted 
that the veteran had a long history of anxiety and 
depressive symptomatology, that it was apparent that his 
family conflicts and functional impairment had also been 
the result of his psychiatric condition, and that the 
veteran suffered significant occupational and social 
impairment as a result of his psychiatric condition, for 
which he was in clear need of treatment.  The diagnoses of 
a generalized anxiety disorder and major depressive 
disorder, in partial remission, were confirmed, and a 
Global Assessment of Functioning (GAF) score of 52 was 
assigned.

An April 1998 VA "General Note" reveals that the veteran 
complained of his memory and losing the thread in 
conversation.  The signing physician noted that the 
veteran "looks very trim & young for his 78 years & in 
good spirits."

In an April 1998 letter to the veteran's representative, 
which was written to address the veteran's contentions of 
there being a nexus between his cardiovascular condition 
and his service-connected psychiatric disability, a VA 
psychiatrist stated, in its pertinent part, the following:

In summary, [the veteran]'s discharge 
[from active military service] was for 
anxiety neurosis, not heart disease, & 
he is still suffering from the former 
condition, for which I am still 
treating him.  In my opinion he is 
totally disabled at the present time. 

A November 1999 VA record reveals that, while admitted for 
an ultrasound due to gastrointestinal complaints, the 
veteran was seen by his treating VA psychiatrist "about 
his disability-pension."  It was noted that the veteran 
thanked the psychiatrist for helping getting his appeal 
granted, but that there was "no more retroactive pay 
beyond 2 years," and that he needed a follow up letter 
about his "employability" the past year "in hope of 
getting increase over his current 50% for nerves, none for 
his cardiac status."  The psychiatrist reported that the 
veteran's "anxieties are chiefly about two of his 4 
daughters," and one son-in-law who was alcoholic.  No 
assessment, or GAF score, was given.

On VA mental disorders examination in March 2000, it was 
noted that the veteran's anxiety had been an interfering 
factor in his industrial adjustment as well as in his 
social adjustment after service.  However, the veteran had 
been able to hold down jobs and to work productively until 
1980, his last job being as a carpenter.  Following his 
retirement, he had tried to work on a part-time basis as a 
car delivery man.  However, because of his high levels of 
anxiety, he had found it very difficult to work any 
longer.  It was noted that the veteran had developed 
severe heart conditions and suffered numerous heart 
attacks, the first of which occurred in 1965.  The last 
heart attack had been in 1988, at which time he underwent 
two valve replacements and implantation of a pacemaker.  
The veteran was still being treated for both his 
cardiovascular and psychiatric conditions.

At the above examination, the veteran complained of 
basically anxiety-related symptomatology, mixed with 
depressive symptomatology.  He stated that he was a 
chronic worrier and that he worried about little things.  
He also complained of being apprehensive and restless.  At 
times, he felt like he was on edge, which left him with a 
feeling of exhaustion and fatigue.  During his high 
anxiety states, he experienced difficulty concentrating, 
and at times his mind just blanked out.  He also reported 
a lifelong problem with irritability, muscle tension, and 
sleep disturbances.  His worries centered around his 
health and children.  He acknowledged turmoil and chaos in 
some of his children's families, which left him concerned, 
angry, irritable, and feeling overwhelmed by their 
problems.  When subjected to high stress, he experienced 
shakiness, excessive perspiration, shortness of breath, 
and discomfort in his abdominal region.  Regarding 
activities, the veteran stated that he liked to putter 
around his home.  However, he complained of not being able 
to do work in his garden, as he got dizzy.  However, he 
took a daily walk with his wife, and admitted to watching 
TV, mostly educational and/or travel channels.  He also 
said that he liked to read.  He reported getting depressed 
because of his deteriorating health and the turmoil with 
some of his children, and reported having more difficulty 
making decisions and getting more tired than usual.  He 
reported no changes in appetite and/or losing or gaining 
weight.  Regarding his depression, he did not report any 
extended depressive periods.

Objectively, the veteran looked younger than his stated 
age of 79, appeared properly groomed and dressed, and was 
found to be moving and gesturing.  He was cooperative and 
attentive, with no signs of evasion or guardedness.  His 
speech was slow, spontaneous, and productive.  His 
mood/emotional state was characterized as depressed, but 
not despairing.  A high anxiety level, however, was more 
dominant, and the veteran was described as restless and 
tense and exhibiting a strain in his voice.  His thoughts 
reflected preoccupation with his long standing anxiety and 
worry about his physical condition, primarily about his 
heart condition.  He also obsessed about his children's 
spouses and the issues related to their dysfunctional 
relationships.  He manifested no thought disturbances in 
ideation or perceptions.  He was well oriented with well-
preserved memory functioning, including concentration.  
His judgment and insight appeared to still be adequate for 
day-to-day activities and decision making, but it appeared 
that he had poor coping skills for stress.

The interview conducted during the above mental disorders 
examination suggested no obsessive-compulsive/ritualistic 
behaviors and/or severe distress, as well as no 
suicidal/homicidal ideations.  The examiner opined that 
the veteran's serious heart conditions, as well as family 
conflicts which included dysfunctional relationships among 
his children, had contributed to the veteran's poor 
occupational functioning.  A diagnosis of generalized 
anxiety, with symptoms of dysthymia, and a GAF score of 
51, were given, and the examiner included the following 
addendum opinion:

[The veteran]'s condition is chronic 
and irreversible.  His diagnosed 
condition has been one of many factors 
responsible for his poor industrial 
adjustment; he is no longer employable.

On November 30, 2000, the veteran had a consultation with 
a VA clinical psychopharmacologist.  The report of that 
consultation reveals a history of depression, with 
difficulty in concentration, easy distractibility, 
excessive worry, anxiety, and concentration problems, with 
periods of panic attacks with superimposed depressive 
episodes.  Currently, the veteran had severe anxiety 
symptoms, with excessive worry about his wife's poor 
health and family issues that exacerbated his symptoms. He 
also was described as having severe psychomotor agitation 
with motor restlessness, and was noted to have difficulty 
with focusing on tasks, as well as difficulty with 
concentration and memory.  He was not suicidal, and 
complained of no side effects other than some dizziness 
when one of his medications was increased in the past.  
The assessment was listed as generalized anxiety, chronic 
and severe; major depression; panic disorder; and social 
anxiety, by history.

Based on the above consultation report of November 30, 
2000, and additional medical evidence produced after that 
date, particularly a June 2001 VA mental disorders 
examination report, the RO granted the currently assigned 
total rating based on individual unemployability due to 
service-connected disabilities, effective from November 
30, 2000.

The medical evidence produced prior to November 30, 2000, 
reveals objective findings of mildly to moderately 
agitated psychomotor behavior, moderately impaired 
concentration and memory, a depressed mood/emotional 
state, high anxiety levels, restlessness, tension, and 
poor coping skills for stress.  It also reveals, however, 
that the veteran was alert and oriented in the three 
spheres and that he had no suicidal/homicidal ideations 
and had a clear and coherent speech, with no evidence of 
derailment or loosening of associations, no visual or 
auditory hallucinations or delusions, no obsessive-
compulsive/ritualistic behaviors and/or severe stress, and 
adequate judgment and insight.  GAF scores of 52 and 51 
have been assigned.  These represent no more than moderate 
social and industrial impairment.

In reviewing the criteria required by the Schedule for the 
next higher rating (70 percent), the Board notes that the 
medical evidence produced prior to November 30, 2000, does 
not show that the service-connected psychiatric disability 
was productive of occupational and social impairment with 
deficiencies in most areas due to symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective relationships.  In short, it is not shown that 
the schedular criteria required for a rating of 70 percent 
for a mental disorder were met in this particular case 
prior to November 30, 2000.

In view of the above finding, the Board concludes that 
entitlement to a disability evaluation in excess of 50 
percent prior to November 30, 2000, for generalized 
anxiety disorder, with major depressive disorder, is not 
warranted.

Finally, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2002).  The 
criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  
The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and 
in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director 
of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In this case, the evidence of record 
does not indicate the veteran was frequently hospitalized 
due to his service-connected psychiatric disability for 
any period prior to November 30,2000 and there is no 
objective evidence that it resulted in marked interference 
with employment.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.

Finally, while the Board again acknowledges its duty to 
resolve any doubt in favor of claimants, that duty does 
not apply when, as in the present case, the Board finds 
that a preponderance of the evidence is against the claim.  
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)



ORDER

Entitlement to an effective date earlier than November 3, 
1994, for a grant of service connection for generalized 
anxiety disorder, with major depressive disorder, is 
denied.

Entitlement to a disability evaluation in excess of 50 
percent prior to November 30, 2000, for generalized 
anxiety disorder, with major depressive disorder, is 
denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

